Because to our minds, it follows as night the day that liability in damages results for breach of the very same duty whose performance may be compelled by mandamus (State ex rel. Lynch v. District Court, 41 N.M. 658, 73 P.2d 333, 113 A.L.R. 746 and Gray v. City of Santa Fe, 10 Cir., 89 F.2d 406; Id., 135 F.2d 374), namely, the city's statutory and contractual duty to foreclose punctually delinquent paving assessments, more especially where the obligor is a trustee (Hodges v. City of Roswell, 31 N.M. 384, 247 P. 310; State ex rel. Ackerman v. City of Carlsbad, 39 N.M. 352, 47 P.2d 865; State ex rel. Lynch v. District Court, 41 N.M. 658, 73 P.2d 333, 113 A.L.R. 746), we favor a rehearing and disagree with the action of the majority in denying the motion therefor. *Page 340